Case: 21-30665       Document: 00516242258            Page: 1      Date Filed: 03/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              March 16, 2022
                                     No. 21-30665
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk


   Katrina Smith,

                                                                  Plaintiff—Appellant,

                                           versus

   Wal-Mart Louisiana, L.L.C.,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                 No. 1:19-CV-447


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          This is a retail slip-and-fall case brought to federal court by diversity
   of citizenship. The plaintiff, Katrina Smith, alleged, under the Louisiana



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-30665        Document: 00516242258         Page: 2     Date Filed: 03/16/2022




                                     No. 21-30665


   Liability Act, La. Rev. Stat. § 9.2800.6, that she slipped on a clear liquid
   and was injured.
          In a concise but comprehensive Memorandum Ruling issued on Sep-
   tember 2, 2021, the district court granted summary judgment for the defen-
   dant, Wal-Mart Louisiana, L.L.C. The court concluded that “Smith fails to
   provide any positive evidence establishing constructive notice and ʻ[m]ere
   speculation . . . is not sufficient to meet [Smith’s] burden and [this court] will
   not infer constructive notice for purposes of summary judgment where[her]
   allegations are no more likely than any other potential scenario.’” (district
   court’s alterations) (quoting Bagley v. Albertson’s, Inc., 492 F.3d 328, 330 (5th
   Cir. 2007)).
          In so deciding, the court took careful note of Smith’s theory that sur-
   veillance video supported her claim. We agree with the district court’s con-
   clusions based on its application of Louisiana law and the summary judgment
   evidence.
          On appeal, Smith avers that the district court should have allowed her
   to amend to add a complaint against a non-diverse store employee who
   walked directly by a spill. Under 28 U.S.C. § 1447(e), “[i]f after removal the
   plaintiff seeks to join additional defendants whose joinder would destroy sub-
   ject matter jurisdiction, the court may deny joinder, or permit joinder and
   remand . . . .” The district court was well within its discretion to deny amend-
   ment to add a non-diverse hourly employee who was in the course of per-
   forming general administrative duties.
          The summary judgment is AFFIRMED, essentially for the reasons
   amply explained in the Memorandum Ruling.




                                           2